Exhibit 10.10













AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN


(Effective as of November 1, 2012)














EASTMAN CHEMICAL COMPANY





154



--------------------------------------------------------------------------------

Exhibit 10.10



AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS
Section    Title    
Preamble        
Section 1.
Definitions    

Section 2.
Deferral of Compensation; Allocations

Section 3.
Deferral Elections

Section 4.
Investment Performance of Accounts

Section 5.
Deferrals and Crediting Amounts to Accounts

Section 6.
Deferral Period

Section 7.
Investment Performance Elections

Section 8.
Payment of Deferred Compensation

Section 9.
Payment of Deferred Compensation After Death

Section 10.
Acceleration of Payment for Unforeseeable Emergency

Section 11.
Non-Competition and Non-Disclosure Provision    

Section 12.
Participant's Rights Unsecured

Section 13.
No Right to Continued Employment

Section 14.
Statement of Account

Section 15.
Deductions

Section 16.
Administration

Section 17.
Amendment

Section 18.
Governing Law

Section 19.
Change in Control    

Section 20.
Compliance with SEC Regulations

Section 21.
Successors and Assigns

Section 22.
Claims Procedures

Section 23.
Compliance with Section 409A


155



--------------------------------------------------------------------------------

Exhibit 10.10

AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN
Preamble. This Amended and Restated Eastman Executive Deferred Compensation Plan
(the “Plan”) is an unfunded, nonqualified deferred compensation arrangement
maintained primarily for a select group of management or highly compensated
employees of Eastman Chemical Company (“the Company”) and certain of its
subsidiaries, within the meaning of Section 201(2) of the Employee Retirement
Income Security Act of 1974, as amended. Under this Plan, each Eligible Employee
is annually given an opportunity to defer payment of part of his or her cash
compensation. In addition, certain amounts not eligible to be contributed to the
EIP/ESOP (as defined below) on behalf of Eligible Employees due to certain
limitations applicable to that plan are paid on a deferred basis under this
Plan.
This Plan originally was adopted effective January 1, 1994, and was subsequently
amended and restated effective as of August 1, 2002, August 1, 2007, December
31, 2008, August 4, 2011 and May 2, 2012. As permitted under guidance issued
under Code Section 409A, this Plan does not contain provisions retroactive to
the effective date of Code Section 409A and guidance issued thereunder. There
are no longer any amounts credited to Grandfathered Accounts under the Plan (as
that term is defined in the 2008 amended and restated Plan document).
Section 1.    Definitions.


Section 1.1.    “Account” means the account established for a Participant under
the Plan. A Participant's Account is further sub-divided into separate Class
Year Accounts.


Section 1.2.    “Board” means the Board of Directors of the Company.


Section 1.3.    “Change In Control” means a change in control of the Company of
a nature that would be required to be reported (assuming such event has not been
“previously reported”) in response to Item 1 (a) of a Current Report on Form
8-K, as in effect on December 31, 2001, pursuant to Section 13 or 15(d) of the
Exchange Act; provided that, without limitation, a Change In Control shall be
deemed to have occurred at such time as (i) any “person” within the meaning of
Section 14(d) of the Exchange Act, other than the Company, a subsidiary of the
Company, or any employee benefit plan(s) sponsored by the Company or any
subsidiary of the Company, is or has become the “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, directly or indirectly, of 25% or more of
the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote at the election of directors; provided,
however, that the following will not constitute a Change In Control: any
acquisition by any corporation if, immediately following such acquisition, more
than 75% of the outstanding securities of the acquiring corporation ordinarily
having the right to vote in the election of directors is beneficially owned by
all or substantially all of those persons who, immediately prior to such
acquisition, were the beneficial owners of the outstanding securities of the
Company ordinarily having the right to vote in the election of directors, or
(ii) individuals who constitute the Board on January 1, 2002 (the “Incumbent
Board”) have ceased for any reason to constitute at least a majority thereof,
provided that: any person becoming a director subsequent to January 1, 2002
whose election, or nomination for election by the Company's stockholders, was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination) shall be, for purposes of this Plan,
considered as though such person were a member of the Incumbent Board, (iii)
upon approval by the Company's stockholders of a reorganization, merger or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than 75% of the outstanding securities
of the resulting corporation ordinarily having the right to vote in the election
of directors; or (iv) upon approval by the Company's stockholders of a complete
liquidation and dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company other than to a subsidiary
of the Company.


Section 1.4.    “Class Year” means each calendar year.


Section 1.5.    “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific section of the Code shall be deemed to include any
successor or replacement section thereto.


Section 1.6.    “Common Stock” means the $.01 par value common stock of the
Company.


Section 1.7.    “Company” means Eastman Chemical Company.

156



--------------------------------------------------------------------------------

Exhibit 10.10



Section 1.8.    “Compensation Committee” or “Committee” shall mean the
Compensation and Management Development Committee of the Board.


Section 1.9.    “Compensation Group” shall mean the Company's internal
organization responsible for certain administrative functions under this Plan.


Section 1.10.    “Deferrable Amount” means, for a given fiscal year of the
Company, an amount equal to the sum of the Eligible Employee's (i) annual base
cash compensation; (ii) annual cash payments under performance incentive and
sales incentive plans of the Company in which an Eligible Employee participates
and which may be identified by the Compensation Group from time to time as
deferrable under this Plan; (iii) stock and stock-based awards under the Omnibus
Plan which, under the terms of the Omnibus Plan and the award, are payable in
cash and required or allowed to be deferred into this Plan; (iv) any special
compensation payable to an Eligible Employee in connection with his or her
initial employment with the Company or the acquisition by the Company of such
person's previous employer (such as a retention bonus) and (v) to the extent
applicable, any non-elective deferrals contributed to this Plan by the Company
on behalf of an Eligible Employee (other than an ESOP/RSC Allocation or an
Excess 401(k) Matching Allocation). Notwithstanding the foregoing, the
Deferrable Amount shall not include (i) any amount that must be withheld from
the Eligible Employee's wages for income or employment tax purposes or (ii) with
respect to elections made during an Initial Enrollment Period, cash payments to
an Eligible Employee under an annual incentive performance plan.


Section 1.11.    “Disability” means the Participant (i) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under the Applicable Disability Plan (as defined below), or (ii)
qualifies for Social Security disability benefits. The “Applicable Disability
Plan” shall be the group long-term disability insurance plan offered by the
Company to the Participant at the time of the determination. If no group
long-term disability insurance plan is being offered to the Participant at the
time of such determination, the Participant shall be required to satisfy clause
(ii) in order to be declared Disabled for purposes of this Plan.


Section 1.12.    “EIP/ESOP” means the Eastman Investment and Employee Stock
Ownership Plan.


Section 1.13.    “Eligible Employee” means a U.S.-based employee of the Company
or any of its U.S. Subsidiaries who either:


(a)    has a “Business and Technical” salary grade classification of 49 or
above, or of 105 or above, is paid on the Company's payroll and is not party to
an agreement that excludes the employee from participation in the Plan, or


(b) has been designated by the Company's Senior HR Executive as eligible to
participate in the Plan.


An employee who would be an Eligible Employee except that he or she is not paid
on the Company's payroll shall become an Eligible Employee at the time he or she
is transferred onto the Company's payroll. If any employee later ceases to be an
Eligible Employee, the employee shall continue to be treated as an Eligible
Employee for the remainder of the Class Year in which the change occurred that
caused the employee to cease to be an Eligible Employee. Consequently, his or
her deferral and payment elections for that Class Year shall remain in effect to
the end of the Class Year, and any ESOP/RSC Allocation and Excess 401(k)
Matching Allocation relating to service performance during such Class Year shall
be governed by the Participant's deferral election for such Class Year or the
Plan's default payment provisions, as applicable.
Section 1.14.    “Enrollment Period” means the period designated by the
Compensation Group each year, provided however, that such period shall end on or
before the last business day of the Class Year immediately prior to the Class
Year to which the Enrollment Period relates.


Section 1.15.    “ESOP/RSC Allocation” has the meaning assigned to that term in
Section 2.2.


Section 1.16.    “Excess Compensation” means the excess, if any, of (1) an
Employee's “Company Compensation” as defined in the EIP/ESOP, over (2) the
dollar amount under Code Section 401(a)(17) applicable to the EIP/ESOP for a
given plan year of the EIP/ESOP.


Section 1.17.    “Excess 401(k) Matching Allocation” has the meaning assigned to
that term in Section 2.3.


Section 1.18.    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

157



--------------------------------------------------------------------------------

Exhibit 10.10



Section 1.19.    “Final 409A Regulations” means final Treasury Regulations
promulgated under Code Section 409A.


Section 1.20.    “Initial Enrollment Period” means, for an Eligible Employee who
is newly employed by the Company, the period ending no later than thirty (30)
days after the date on which such person became an Eligible Employee, and
beginning on such earlier date as may be established by the Compensation Group.
For a person who becomes an Eligible Employee through an acquisition by the
Company of such person's previous employer, “Initial Enrollment Period” shall
mean the period ending no later than thirty (30) days after the date of the
acquisition, and beginning on such earlier date as may be established by the
Compensation Group. An Eligible Employee who is rehired by the Company may not
enroll during the Initial Enrollment Period if he or she was eligible to
participate in this Plan (or any plan required to be aggregated with this Plan
under the Final 409A Regulations) at any time during the twenty-four (24) month
period prior to his or her rehire.


Section 1.21.    “Omnibus Plan” means the Eastman Chemical Company 1994 Omnibus
Long-Term Compensation Plan, any successor plan to the Omnibus Plan or any
subsequently adopted plan of the Company providing for awards of stock and
stock-based compensation to Company employees.


Section 1.22.    “Participant” means an Eligible Employee who (i) elects for one
or more Class Years to defer compensation pursuant to this Plan; or (ii)
receives an ESOP/RSC Allocation under Section 2.2 or an Excess 401(k) Matching
Allocation under Section 2.3 of this Plan.


Section 1.23.    “Plan” means this amended and restated Eastman Executive
Deferred Compensation Plan.


Section 1.24.    “Section 16 Insider” means a Participant who is, with respect
to the Company, subject to the reporting requirements of Section 16 of the
Exchange Act.


Section 1.25.    “Senior HR Executive” has the meaning assigned to that term in
Section 10.1.


Section 1.26.    “Stock Fund” has the meaning assigned to that term in Section
4.2.


Section 1.27.    “Termination of Employment” means a separation from service
under Code Section 409A and the Final 409A Regulations.


Section 1.28.    “Unforeseeable Emergency” means severe financial hardship of
the Participant resulting from an illness or accident of the Participant, the
Participant's spouse, the Participant's beneficiary or a dependent (as defined
in Code Section 152 without regard to Code Section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Participant's property due to casualty (including the
need to rebuild a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Except as otherwise provided herein, the
purchase of a home and the payment of college tuition are not unforeseeable
emergencies.


Section 1.29.    “U.S. Subsidiaries” means the United States subsidiaries of the
Company other than those subsidiaries listed on Schedule A.


Section 1.30.    “Valuation Date” means each business day.


Section 2.    Deferral of Compensation; Employer Allocations.


Section 2.1.    Deferrable Amount Election. An Eligible Employee may elect to
defer receipt of all or any portion of his or her Deferrable Amount to such
person's Account for the applicable Class Year. A Participant may make deferrals
under this Plan regardless of whether the Participant elects deferrals under the
EIP/ESOP for that Class Year. If, after the start of a Class Year, an Eligible
Employee terminates employment with the Company and all of its U.S. Subsidiaries
or otherwise ceases to be an Eligible Employee, any previous Class Year deferral
election and distribution election relating to a payment or award under the
Company's Omnibus Plan and any performance incentive or sales incentive plan of
the Company in which an Eligible Employee participates (or relating to any other
Deferrable Amount), shall remain in effect for such items of compensation
payable with respect to such Class Year.


Section 2.2.    ESOP/RSC Allocation. For any Class Year during which an Eligible
Employee has Excess Compensation, then at such time, if any, as the Company
makes a contribution to the EIP/ESOP with respect to such Class Year, the
Company shall credit to the Eligible Employee's Account under this Plan, an
amount equal to the product of (1) the amount

158



--------------------------------------------------------------------------------

Exhibit 10.10

of such Eligible Employee's Excess Compensation multiplied by (2) the ESOP or
RSC contribution percentage for that Class Year under the EIP/ESOP (the
“ESOP/RSC Allocation”). Such amount shall be credited according to the Eligible
Employee's investment election.


Section 2.3.    Excess 401(k) Matching Allocation. For each Class Year, there
shall be credited to the Account of each Eligible Employee an Excess 401(k)
Matching Allocation equal in amount to (a) minus (b), where:
(a)    is the aggregate employer matching contributions that the Eligible
Employee would have had contributed to his or her account under the EIP/ESOP for
such Class Year if his or her Excess Compensation had been taken into account
and if the provisions of Code Sections 401(k)(3), 401(m)(2) and 415 had not
applied to the EIP/ESOP; and
(b)    is the aggregate employer matching contributions actually contributed to
the Eligible Employee's account under the EIP/ESOP for such Class Year.
Notwithstanding the foregoing, an Eligible Employee shall not have an Excess
401(k) Matching Allocation credited to his or her Account unless the Eligible
Employee made the maximum deferrals under the EIP/ESOP permitted under Code
Section 402(g) for such Plan Year.
Section 3.    Deferral Elections.


Section 3.1.    General. An Eligible Employee who wishes to defer all or any
portion of his or her Deferrable Amount must irrevocably elect to do so during
the applicable Enrollment Period. The Enrollment Period shall end prior to the
first day of the service year with respect to the applicable Deferrable Amount.
The “service year” is the Eligible Employee's taxable year in which the services
related to the Deferrable Amount will be performed by the Eligible Employee.
Elections shall be made annually for each Class Year. An election made during an
Enrollment Period shall become irrevocable on the date the Enrollment Period
ends. Notwithstanding the foregoing, if the Deferrable Amount is subject to a
forfeiture condition requiring the Eligible Employee to perform continuous
services for a period of at least 13 months from the date the Eligible Employee
obtains a legally binding right to the Deferrable Amount in order to avoid
forfeiture of payment of the Deferrable Amount, the Compensation Group may
permit the Eligible Employee to file a deferral election with respect to such
Deferrable Amount on or before the 30th day after the Eligible Employee obtains
the legally binding right to such Deferrable Amount.


Section 3.2.    Elections During the Initial Enrollment Period. Notwithstanding
the foregoing, (i) in the first Class Year in which a person becomes an Eligible
Employee by reason of being employed by the Company, and (ii) in the first Class
Year in which a person becomes an Eligible Employee through an acquisition by
the Company of such person's previous employer, the Eligible Employee may elect
to defer receipt of all or any portion of his or her Deferrable Amount earned
for services performed on and after the first day of the payroll beginning
immediately after the date on which the Participant makes the deferral election
(the “Initial Payroll Date”), provided that such deferral election is made no
later than the last day of the Initial Enrollment Period and that the following
conditions are met:


(a)    where the Deferrable Amount will be earned over a specified performance
period that began prior to the last day of the Initial Enrollment Period, the
amount deferred is limited to an amount equal to the amount payable for the
performance period multiplied by the ratio of the number of days remaining in
the performance period after the Initial Payroll Date over the total number of
days in the performance period, and


(b)    in the case of a rehired Eligible Employee, the Eligible Employee has not
been eligible to participate in the Plan (or any plan required to be aggregated
with the Plan under the Final 409A Regulations) at any time during the
twenty-four month period prior to his or her rehire.


A deferral election made during an Initial Enrollment Period shall become
irrevocable at the time it is made.
Section 4.    Investment Performance of Accounts.


Section 4.1.    General. The Company shall designate at least two investment
funds and may designate other investment funds to measure the deemed investment
performance of each Participant's Account. The designation of any such
investment funds shall not require the Company or any of its subsidiaries or
affiliates to invest or earmark their general assets in any specific manner. The
Company may change prospectively the designation of investment funds from time
to time, in its sole discretion, and any such change shall not be treated as an
amendment or modification affecting Participants' accruals under the Plan for
purposes of Section 17. The investment funds designated by the Company shall be
for bookkeeping purposes only.

159



--------------------------------------------------------------------------------

Exhibit 10.10



Section 4.2.    Company Stock Fund. One of the investment funds designated by
the Company pursuant to Section 4.1 shall be an investment fund that is deemed
to be primarily invested in shares of Common Stock (the “Stock Fund”).


Section 5.    Deferrals and Crediting Amounts to Accounts.


Section 5.1.    Manner of Electing Deferral. An Eligible Employee may elect to
defer compensation by completing the deferral election process established by
the Compensation Group. For each Class Year, each Eligible Employee shall elect,
in the manner specified by the Compensation Group, (i) the amount and sources of
Deferrable Amount to be deferred; (ii) whether deferral of annual base cash
compensation is to be at the same rate throughout the year, or at different
rates for each calendar quarter of the year; (iii) the investment performance
election for the deferral; and (iv) the manner of payment for such Deferrable
Amount and for any ESOP/RSC Allocation or Excess 401(k) Matching Allocation
relating to services performed for such Class Year. An election to defer
compensation shall be irrevocable following the end of the applicable Enrollment
Period, but the Participant's investment performance election may be modified by
the Participant in the manner specified by the Compensation Group through and
including the business day immediately preceding the date on which the deferred
amount is credited to the Participant's Account pursuant to Section 5.2.


Section 5.2.    Crediting of Amounts to Accounts. Except as otherwise provided
in this Section with respect to Section 16 Insiders, amounts to be deferred each
Class Year shall be credited to the Participant's Account as of the date such
amounts are otherwise payable and shall be credited in accordance with the
Participant's investment performance election made pursuant to Section 7. An
ESOP/RSC Allocation which is made pursuant to Section 2.2 with respect to
services performed during the Class Year shall be credited to the Participant's
Account as of the date the Company makes the contribution to the EIP/ESOP which
triggers the ESOP/RSC Allocation under this Plan. An Excess 401(k) Matching
Allocation pursuant to Section 2.3 shall be credited to the Participant's
Account as soon as practicable following the end of the Class Year to which such
Excess 401(k) Matching Allocation relates. Notwithstanding the foregoing, for
each Section 16 Insider, each and every Deferrable Amount, when initially
credited to the Participant's Account, shall be credited to an investment fund
other than the Stock Fund until the next date that dividends are paid on Common
Stock, and on such date the Deferrable Amount that would have been initially
credited to the Stock Fund but for this sentence shall be deemed to be
reallocated, as adjusted for earnings and losses, to the Stock Fund.


Section 6.    Deferral Period. Subject to Sections 9, 10, and 19 hereof, the
amounts credited to a Participant's Account and earnings thereon will be
deferred until the Participant dies, becomes Disabled or has a Termination of
Employment. Any such election shall be made during the applicable Enrollment
Period or Initial Enrollment Period on the deferred compensation form referenced
in Section 5 above. The payment of a Participant's Account shall be governed by
Sections 8, 9, 10, and 19, as applicable.


Section 7.    Investment Performance Elections.


Section 7.1.    Investment Performance Elections. Each Participant shall file an
initial investment performance election with the Compensation Group with respect
to the investment of the Participant's Account. The election shall designate the
investment fund or funds which shall be used to measure the investment
performance of the Participant's Account. The election shall be made within such
time period and on such form as the Compensation Group may prescribe and shall
be made in whole percentages of the Participant's Account balance or the
Deferrable Amount to be credited to the Participant's Account, as applicable. If
the Participant does not file an investment performance election, his Account
shall be credited with earnings and losses based on the performance of a default
investment fund selected by the Company in its discretion.


Section 7.2.    Changing Investment Performance Elections. A Participant may
change his or her election in Section 7.1 with respect to his or her Account by
filing an appropriate notice with the Compensation Group in accordance with
procedures established by the Compensation Group. A Participant may reallocate
the current balance of his or her Account, thereby changing the investment fund
or funds used to measure the future investment performance of his or her
existing Account balance, by filing a notice with the Compensation Group.


Section 7.3.    Special Rules for Section 16 Insiders. A Section 16 Insider may
only elect to reallocate between the Stock Fund and one or more of the Plan's
other investment funds if he or she has made no election within the previous six
months to effect an “opposite way” fund-switching (i.e., transfer out versus
transfer in) transfer into or out of the Stock Fund or the EIP/ESOP, or any
other “opposite way” intra-plan transfer or plan distribution involving a
Company equity securities fund which constitutes a “Discretionary Transaction”
as defined in Rule 16b-3 under the Exchange Act. In addition, and
notwithstanding the foregoing, a Section 16 Insider's Deferrable Amount that is
initially deemed to be invested in an

160



--------------------------------------------------------------------------------

Exhibit 10.10

investment fund other than the Stock Fund as provided in Section 5.2, shall be
reallocated, following such initial allocation, to the Stock Fund in the manner
provided in Section 5.2.


Section 7.4.    Distributions. All distributions from a Participant's Account
shall be made in cash. Pending the complete distribution of the Account of a
Participant, the Participant shall continue to be able to make elections
pursuant to this Section 7.


Section 7.5.    Responsibility for Investment Performance Elections. Each
Participant is solely responsible for any investment performance election that
he or she makes pursuant to this Section 7. Each Participant accepts all
investment risks entailed by such elections, including the risk of loss and a
decrease in the value of the amounts credited to his or her Account.


Section 8.    Payment of Deferred Compensation.


Section 8.1.    Background. No payment may be made from a Participant's Account
except as provided in this Section 8 and Sections 9, 10, and 19.


Section 8.2.    Manner of Payment. Payment of a Participant's Account shall be
made in a single lump sum or annual installments, as elected by the Participant
pursuant to this Section 8 for each Class Year. The payment election shall apply
to all amounts deferred with respect to such Class Year, either by election
pursuant to Section 2.1 or on a non-elective basis pursuant to Section 2.2. The
maximum number of annual installments that may be elected for Class Years ending
on or before December 31, 2011 is ten. The maximum number of annual installments
that may be elected for a Class Year beginning on or after January 1, 2012 is
five. If a Participant elects installments, the amount of each payment shall be
equal to the value, as of the preceding Valuation Date, of the Participant's
Class Year Account, divided by the number of installments remaining to be paid.
All payments from this Plan shall be made in cash.


Section 8.3.    Timing of Payments.


(a)    Subject to Sections 8.3(b), 8.3(c) and 8.3(d), payments shall commence in
the year elected by the Participant pursuant to this Section 8, up through the
tenth year following the year in which the Participant becomes Disabled or has a
Termination of Employment from the Company and all of its U.S. Subsidiaries, but
in no event may a Participant elect to have payments commence later than the
year the Participant reaches age 71.


(b)    If payment is due from this Plan on account of Termination of Employment
(but not death or Disability) and payment is due in a lump sum, the
Participant's right to receive such payment will be delayed until the earlier of
the Participant's death, Disability or the first business day of the seventh
month following the date of the Participant's Termination of Employment (subject
to the exceptions specified in the Final 409A Regulations).


(c)    If payment(s) are due from this Plan on account of Termination of
Employment (but not death or Disability) and payments are due in annual
installments, the Participant's right to begin to receive such payments will be
delayed until the earlier of the Participant's death, Disability or the first
business day of the seventh month following the date of the Participant's
Termination of Employment (subject to the exceptions specified in the Final 409A
Regulations) and the remaining installment payments will be paid on the
anniversary of the Participant's first installment payment. For purposes of this
Plan, each installment payment under an election of installment payments made
for a Class Year ending on or before December 31, 2011 shall be considered to be
a separate payment for purposes of the Final 409A Regulations. For Class Years
beginning on or after January 1, 2012, installment payments under an election of
installment payments (or a default payment in the form of installment payments)
shall be treated as a single payment for purposes of the Final 409A Regulations.


(d)    If payment(s) are due from this Plan on account of Disability, and
payments are due in annual installments, payments from the Participant's Account
shall commence as soon as administratively practicable, but no later than ninety
(90) days, following the date on which Participant is determined to be Disabled,
and the remaining installment payments will be paid on each anniversary of the
initial payment date. If payment is due from this Plan on account of Disability
in a lump sum, payment shall be made to the Participant as soon as
administratively practicable, but no later than ninety (90) days, following the
date on which the Participant is determined to be Disabled.


Section 8.4.    Valuation. The amount of each payment shall be equal to the
value, as of the preceding Valuation Date, of the Participant's Account, divided
by the number of remaining payments to be paid.



161



--------------------------------------------------------------------------------

Exhibit 10.10

Section 8.5.    Participant Payment Elections. A Participant must elect the
method of payment under Section 8.2 and the commencement of payment under
Section 8.3 for the amounts deferred with respect to a particular Class Year
before the end of the Enrollment Period (or Initial Enrollment Period, if
applicable) for that Class Year. If a Participant fails to make a method of
payment or commencement of payment election, the default payment provisions of
Section 8.6 shall apply. A Participant may elect to subsequently change a
payment election only in accordance with the provisions of Section 8.7.


Section 8.6.    Default Payment Distribution Elections. If a Participant does
not have a valid election in force at the time of Termination of Employment for
any Class Year beginning in 2005 or later, then (i) if the value of his Account
as of the Valuation Date immediately following the Participant's date of
Termination of Employment is less than ten thousand dollars ($10,000), then the
value of his Class Year Account(s) for which a valid distribution election does
not exist shall be paid in a single lump sum to the Participant on the first
business day of the seventh month following the Participant's Termination of
Employment date; and (ii) if the value of his Account as of the Valuation Date
immediately following the Participant's date of Termination of Employment is ten
thousand dollars ($10,000) or more, then the value of his Class Year Account(s)
for which a valid distribution election does not exist shall be paid in five (5)
annual installments beginning on the first business day of the seventh month
following the Participant's Termination of Employment date with the remaining
installments paid to the Participant on each anniversary of the initial payment
date.


This Section 8.6 shall apply regardless of the Participant's age on the date of
his Termination of Employment.
Section 8.7.    Special Payment Election Rules.
(a)    Notwithstanding Sections 8.2, 8.3, 8.5 and 8.6, if a Participant
terminates employment less than one (1) year after the date he first becomes
eligible to participate in this Plan, then an election made by the Participant
under this Section 8 no later than thirty (30) days after the date he first
becomes eligible to participate in this Plan shall continue in effect for the
remainder of the Class Year to which such election relates.
(b)    The timing of a distribution of a Participant's Account may not be
accelerated, except in the event of an Unforeseeable Emergency or other
permissible acceleration of distribution under the following sections of the
Final 409A Regulations: Section 1.409A-3(j)(4)(iii) (conflicts of interest),
(j)(4)(vi) (payment of employment taxes), (j)(4)(vii) (payment upon income
inclusion under Code Section 409A), (j)(4)(ix) (plan terminations and
liquidation), (j)(4)(xi) (payment of state, local or foreign taxes),
(j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona fide disputes).
(c)    Any change which delays the timing of distributions or changes the form
of distributions from a Participant's Account may be made only if the following
requirements are met:
(i)Any election to change the time and form of distribution may not take effect
until at least 12 months after the date on which the election is made;
(ii)Other than in the event of death, the first payment with respect to the
election described in (i) above, must be deferred for a period of at least 5
years from the date such payment otherwise would have been made; and
(iii)Any election related to a payment to be made at a specified time may not be
made less than 12 months prior to the date of the first scheduled payment.
Any election to change the time or form of distribution from a Participant's
Account must be in effect at least 12 months before the Participant's
Termination of Employment in order to be valid. The election shall be
irrevocable once it is made.
Section 9.    Payment of Deferred Compensation After Death. If a Participant
dies prior to complete payment of his or her Account, the balance of such
Account, valued as of the Valuation Date immediately preceding the date payment
is made, shall be paid in a single, lump sum payment no later than ninety (90)
days after the Participant's death to: (i) the beneficiary or contingent
beneficiary designated by the Participant in accordance with procedures
established by the Compensation Group, or (ii) in the absence of a valid
designation of a beneficiary or contingent beneficiary, the legal representative
of the deceased Participant's estate.


Section 10.    Acceleration of Payment for Unforeseeable Emergency.


Section 10.1.    Unforeseeable Emergency. Upon written approval from the
Company's senior executive officer responsible for human resources (“Senior HR
Executive”), with respect to Participants other than executive officers of the
Company, and by the Compensation Committee, with respect to Participants who are
executive officers of the Company, and subject to the restrictions in the next
two sentences, a Participant, whether or not he or she is still employed by the
Company or any of its U.S. Subsidiaries, may be permitted to receive all or part
of his or her Account if the Company's Senior HR Executive (or his delegate), or
the Compensation Committee, as applicable, determines that the Participant has
suffered an Unforeseeable Emergency. The amount distributed may not exceed the
amount necessary to satisfy the Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution. A
distribution on account of Unforeseeable Emergency may not be made to the extent
that such Unforeseeable Emergency is or may be relieved through (i)
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant's assets

162



--------------------------------------------------------------------------------

Exhibit 10.10

(to the extent the liquidation of such assets would not itself cause severe
financial hardship) or (iii) by cessation of deferrals under the Plan.


Section 10.2.    Section 16 Insiders. A Section 16 Insider may only receive a
payment under this Section 10 from any portion of his or her Account credited to
the Stock Fund if he or she has made no election within the previous six months
to effect a fund-switching transfer into the Stock Fund or the Eastman Stock
Funds of the EIP/ESOP or any other “opposite way” intra-plan transfer into a
Company equity securities fund which constitutes a “Discretionary Transaction”
as defined in Rule 16b-3 under the Exchange Act. If such a payment occurs while
the Participant is employed by the Company or any of its U.S. Subsidiaries, any
election to defer compensation for the year in which the Participant receives a
payment shall be ineffective as to compensation earned for the pay period
following the pay period during which the payment is made and thereafter for the
remainder of such Class Year and shall be ineffective as to any other
compensation elected to be deferred for such Class Year.


Section 10.3.    Pro Rata Withdrawal. A Participant's election to receive
payment of less than all of the balance credited to his or her Account under
Section 10.1 above shall be applied pro rata to all of the investment funds to
which the Participant's Account is credited under this Plan.


Section 11.    Non-Competition and Non-Disclosure Provision. Participant will
not, without the written consent of the Company, either during his or her
employment by Company or any of its U.S. Subsidiaries or thereafter, disclose to
anyone or make use of any confidential information which he or she has acquired
during his or her employment relating to any of the business of the Company or
any of its subsidiaries, except as such disclosure or use may be required in
connection with his or her work as an employee of Company or any of its U.S.
Subsidiaries. During a Participant's employment by the Company or any of its
U.S. Subsidiaries, and for a period of two years after the termination of such
employment, he or she will not, without the written consent of the Company,
either as principal, agent, consultant, employee or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which he or she has worked for the Company or any of its U.S. Subsidiaries. The
agreement in this Section 11 applies separately in the United States and in
other countries but only to the extent that its application shall be reasonably
necessary for the protection of the Company. Any consent of the Company under
this Section shall be provided by the Senior HR Executive.


Section 12.    Participant's Rights Unsecured. The benefits payable under this
Plan shall be paid by the Company each year out of its general assets. To the
extent a Participant acquires the right to receive a payment under this Plan,
such right shall be no greater than that of an unsecured general creditor of the
Company. No amount payable under this Plan may be assigned, transferred,
encumbered or subject to any legal process for the payment of any claim against
a Participant. The Stock Fund shall not confer on any Participant the right to
exercise any of the rights or privileges of a shareowner of Common Stock.


Section 13.    No Right to Continued Employment. Participation in this Plan
shall not give any employee any right to remain in the employ of the Company or
any of its U.S. Subsidiaries. The Company and each employer U S. Subsidiary
reserve the right to terminate any Participant at any time.


Section 14.    Statement of Account. Statements will be made available no less
frequently than annually to each Participant or his or her estate showing the
value of the Participant's Account.


Section 15.    Deductions. The Company will withhold to the extent required by
law an applicable income and other taxes from amounts deferred or paid under
this Plan.


Section 16.    Administration.


Section 16.1.    Responsibility. Except as expressly provided otherwise herein,
the Compensation Committee shall have total and exclusive responsibility to
control, operate, manage and administer this Plan in accordance with its terms.


Section 16.2.    Authority of the Compensation Committee. The Compensation
Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to this Plan. Without
limiting the generality of the preceding sentence, the Compensation Committee
shall have the exclusive right to interpret this Plan, to determine eligibility
for participation in this Plan, to decide all questions concerning eligibility
for and the amount of benefits payable under this Plan, to construe any
ambiguous provision of this Plan, to correct any default, to supply any
omission, to reconcile any inconsistency, and to decide any and all questions
arising in the administration, interpretation, and application of this Plan.



163



--------------------------------------------------------------------------------

Exhibit 10.10

Section 16.3.    Discretionary Authority. The Compensation Committee shall have
full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under this Plan including,
without limitation, its construction of the terms of this Plan and its
determination of eligibility for participation and benefits under this Plan. It
is the intent that the decisions of the Compensation Committee and its action
with respect to this Plan shall be final and binding upon all persons having or
claiming to have any right or interest in or under this Plan and that no such
decision or action shall be modified upon judicial review unless such decision
or action is proven to be arbitrary or capricious.


Section 16.4.    Authority of Senior HR Executive. Where expressly provided for
under Sections 1.13 (b), 10, 11 and 22, the authority of the Compensation
Committee is delegated to the Company's Senior HR Executive, and to that extent
the provisions of Section 16.1 through 16.3 above shall be deemed to apply to
such Senior HR Executive.


Section 16.5.    Delegation of Authority. The Compensation Committee may provide
additional delegation of some or all of its authority under this Plan to any
person or persons provided that any such delegation be in writing.


Section 17.    Amendment. The Board may suspend or terminate this Plan at any
time; provided that any payments on account of termination of the Plan must
comply with the requirements of Section 1.409A-3(j)(4)(ix) of the Final 409A
Regulations. In addition, the Board may, from time to time, amend this Plan in
any manner without shareowner approval; provided however, that the Board may
condition any amendment on the approval of shareowners if such approval is
necessary or advisable with respect to tax, securities, or other applicable
laws. However, no amendment, modification, or termination shall, without the
consent of a Participant, adversely affect such Participant's accruals in his or
her Account as of the date of such amendment, modification, or termination.


Section 18.    Governing Law. This Plan shall be construed, governed and
enforced in accordance with the law of Tennessee, except as such laws are
preempted by applicable federal law.


Section 19.    Change in Control.


Section 19.1.    Background. The terms of this Section 19 shall immediately
become operative, without further action or consent by any person or entity,
upon a Change in Control, and once operative shall supersede and control over
any other provisions of this Plan.


Section 19.2.    Amendment On or After Change in Control. On or after a Change
in Control, no action, including, but not by way of limitation, the amendment,
suspension or termination of this Plan, shall be taken which would affect the
rights of any Participant or the operation of this Plan with respect to the
balance in the Participant's Account without the written consent of the
Participant, or, if the Participant is deceased, the Participant's beneficiary
under this Plan (if any).


Section 19.3.    Attorney Fees. The Company shall pay all reasonable legal fees
and related expenses incurred by a Participant in seeking to obtain or enforce
any payment, benefit or right such participant may be entitled to under this
Plan after a Change in Control; provided, however, the Participant shall be
required to repay any such amounts to the Company to the extent a court of
competent jurisdiction issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced in bad faith. For purposes of this Section 19.3, the legal fees and
related expenses must be incurred by the Participant within 5 years of the date
the Change in Control occurs. All reimbursements must be paid to the Participant
by the Company no later than the end of the tax year following the tax year in
which the expense is incurred.


Section 20.    Compliance with SEC Regulations. It is the Company's intent that
this Plan comply in all respects with Rule 16b-3 of the Exchange Act, and any
regulations promulgated thereunder. If any provision of this Plan is found not
to be in compliance with such rule, the provision shall be deemed null and void.
All transactions under this Plan, including, but not by way of limitation, a
Participant's election to defer compensation under Section 7 and withdrawals in
the event of a Hardship or Unforeseeable Emergency under Section 10, shall be
executed in accordance with the requirements of Section 16 of the Exchange Act,
as amended and any regulations promulgated thereunder. To the extent that any of
the provisions contained herein do not conform with Rule 16b-3 of the Exchange
Act or any amendments thereto or any successor regulation, then the Committee
may make such modifications so as to conform this Plan to the Rule's
requirements.


Section 21.    Successors and Assigns. This Plan shall be binding upon the
successors and assigns of the parties hereto.



164



--------------------------------------------------------------------------------

Exhibit 10.10

Section 22.    Claims Procedures.


(a)    Benefits under this Plan will be paid only if the Committee decides in
its discretion that the applicant is entitled to them. In accordance with
Section 16.4, the Committee has determined that all claims for benefits under
the Plan shall be submitted to the Senior HR Executive, which shall have the
initial responsibility for determining the eligibility of any Participant or
beneficiary for benefits. Applications for benefits shall be submitted within
two years of the later of (i) the date on which payment of benefits under the
Plan was made, or (ii) the date on which the action complained or grieved of
occurred. The Senior HR Executive may adopt forms for the submission of claim
for benefits in which case all claims for benefits shall be filed on such forms.


(b)    Any claims for benefits shall be made in writing and shall set forth the
facts which such Participant or beneficiary believes to be sufficient to entitle
him to the benefit claimed. Each such claim must be supported by such
information and data as the Senior HR Executive deems relevant and appropriate.
Evidence of age, marital status (and, in the appropriate instances, health,
death or Disability), and location of residence shall be required of all claims
for benefits.


(c)    If a claim for benefits is denied in whole or in part, the Senior HR
Executive shall give the claimant written notice of the decision within ninety
(90) days of the date the claim was submitted. Such written notice shall set
forth in a manner calculated to be understood by the claimant (i) the specific
reason or reasons for the denial; (ii) specific references to pertinent Plan
provisions on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim, along
with an explanation of why such material or information is necessary; and (iv)
appropriate information about the steps to be taken if the claimant wishes to
submit the claim for review of the denial.


(d)    The ninety-day period for review of a claim for benefits may be extended
for an additional ninety (90) days by a written notice to the claimant setting
forth the reason for the extension, which notice shall be furnished to the
claimant before the end of the original ninety (90) day period.


(e)    The Committee has delegated to the Investment Plan Committee of the
EIP/ESOP (“IPCO”) the authority to review appeals of adverse benefit
determinations under this Plan. If a claim for benefits is denied in whole or in
part, the claimant or his duly authorized representative, at the claimant's sole
expense, may appeal the denial to IPCO within sixty (60) days of receipt of the
denial. In pursuing his appeal, the claimant or his duly authorized
representative:
(i)    may request in writing that IPCO review the denial;
(ii)    may review pertinent documents; and
(iii)    may submit issues and comments in writing.


(f)    The decision on review shall be made within sixty (60) days of receipt of
the request for review, unless special circumstances require an extension of
time for processing, in which case a decision shall be rendered as soon as
possible, but not later than one-hundred twenty (120) days after receipt of the
request for review. If such an extension of time is required, written notice of
the extension shall be furnished to the claimant before the end of the original
sixty-day period. The decision on review shall be made in writing, shall be
written in a manner calculated to be understood by the claimant, and in the
event of an adverse decision on review shall give the specific reason or reasons
for the denial, shall include specific references to the provision of the plan
on which any claim denial is based, and shall inform the claimant that access
will be afforded to all documents pertinent to the claim for benefits. No action
at law or in equity to recover benefits under the Plan shall be commenced later
than one year from the date a decision on review is furnished to the claimant.


(g)    All power and authority granted to the Committee for purposes of this
provision may be delegated by the Committee to any person, committee, or entity
pursuant to a specific or general delegation.


Section 23.    Compliance with Section 409A. At all times during each Class
Year, this Plan shall be administered and interpreted in accordance with the
requirements of Code Section 409A and the Final 409A Regulations. In all cases,
the provisions of this Section shall apply notwithstanding any contrary
provision of the Plan that is not contained in this Section.



165



--------------------------------------------------------------------------------

Exhibit 10.10

SCHEDULE A




[intentionally blank]



166

